 In the Matter of BETHLEHEM TRANSPORTATION CORPORATION, THEM. A. HANNA COMPANY, WILSON TRANSIT COMPANY, INTERLAKESTEAMSHIP COMPANY, INTERSTATE STEAMSHIP COMPANY, PIONEERSTEAMSHIP COMPANY, BUCKEYE STEAMSHIP COMPANY, KINSMANTRANSIT COMPANY, JUPITER STEAMSHIP COMPANY, CLEVELAND CLIFFSIRON COMPANY, SHENANGO FURNACE COMPANY, REISS STEAMSHIPCOMPANY, INTERNATIONAL HARVESTER COMPANY, BROWN & COMPANY,PITTSBURGH STEAMSHIP COMPANY,WYANDOTTE TRANSPORTATIONCOMPANY, GREAT LAKES STEAMSHIP COMPANY, COLUMBIA TRANSPORTA-1ION COMPANY, GLOBE STEAMSHIP CORPORATION, INTER-OCEAN STEAM-SHIP COMPANY, TRITON STEAMSHIP COMPANY, UNITED STEAMSHIPCOMPANYandGREAT LAKES ENGINEERS BROTHERHOOD, INC.Cases Nos. 8-R-1910 through 8-B-1913; 8-R-1915 through 8-R-1925; 8-R-1942; 8-R-1944; 8-R-1945; 8-R-1954; 8-R-1955; 8-R-1958; and 8-R-1959SUPPLEMENTAL DECISIONANDAMENDMENT TO DIRECTION OF ELECTIONSMarch 6, 1946On January 29, 1946, the Board issued a Decision, Direction ofElections, and Order in the above-entitled proceedings (65 N. L.R. B. 605).Therein the Board provided for the participationofMarine Engineers' Beneficial Association No. 2 (CIO), hereincalledMEBA, in the election among the employees of Brown andCompany in Case No. 8-R--1924, but refused to permit MEBA toparticipate in the 21 other elections ordered, on the ground that itsshowing of interest was inadequate.On February 5, 1946, MEBAfiled with the Board a document entitled Intervenor's Motion, re-questing a postponement of the elections and permission to submitto the Board additional proof of its interest in the employees of theCompanies here involved, for the purpose of appearing on the bal-lots in those elections.Pursuant thereto, the Board, on February 14,1946, notified the parties to show cause on or before February 25,1946, why the Direction should not be amended to conform with66 N. L.R. B., No. 42.345 346DECISIONS OF NATIONAL LABOR RELATIONS BOARDMEBA's requests.Great Lakes Engineers Brotherhood, Inc., hereincalled the Independent, and most of the Companies' filed motionsopposing MEBA's motion, or answers to the show cause order.Allof the countermotions and 'answers argue against the proposal topermit MEBA to supplement its showing of interest, but none ofthe parties except the Independent expressed any specific objectionto a postponement of the elections, originally scheduled to be heldwithin 60 days after issuance of our Direction.The proposal to de-lay the elections was predicated upon the fact that theclosed seasonfor Great Lakes Shipping usually extends from early December toabout April 1, and it might therefore prove difficult to poll the em-ployees within the time provided in the Direction.Considering the entire matter, we think thepoliciesof the Actwill be promoted by amending the Direction of Elections.OurDirection, issued January 29 and fixing eligibility to voteas of thelast pay roll before that date, in effect providesfor elections to beconducted betweenseasons amongemployees who worked at the endof the 1945 season.Under the Direction as it stands, employeesnewly hired for 1946, or transferred from one company to another(the units being company-wide), would be ineligible,2 a contingencywhich was not anticipated by the parties at the hearing, in October.Recently, however, we have been advised by our Regional Directorthat within the next week or two the Companies' ships will prob-ably be manned for the 1946season, in 'which event it will befeasibleto ballot the employees in the several appropriate units on theirships.In view of this prospect, in order tosecurea representativevote, and in accordance with our frequent practicein maritime cases,3we shall amend our Direction to provide' (1) that theRegional Di-rector shall hold the electionsas soonas possible, but after the em-ployees in the respective appropriate units (licensed engineers) havebeen engaged forwork in the 1946season, and (2) that the employeeseligible to vote shall be those in each unit at the time when the shipsto which they are attached are balloted, except that no employeeshall be allowed to vote twice by virtue of transferringfrom oneship to another.'In view of our decision to advance the eligibility datewe 'shallaccord MEBAa place onthe ballots,4 for itis no longer significant1Wyandotte Transportation Company, Wilson Transit Company,Great Lakes Steam-ship Company, Columbia Transportation Company, Globe Steamship Corporation,Inter-Ocean Steamship Company,Triton Steamship Company, United Steamship Company,Pittsburgh Steamship Company, Pioneer Steamship Company, Buckeye Steamship Com-pany, Reiss SteamshipCompany, Kinsman Transit Company,Shenango Furnace Company,Cleveland Cliffs Iron Company, and Interlake Steamship Company.8 SeeMatter of Manganese Ore Company,54 N. L. It. B. 1192.8Matter of American Hawaiian Steamship Company, 41 N. L.R B. 425 ;Matter ofAmerican France Line,et at,3 N I. R B 64.+SeeMatter of Midland Steamship Line, Inc.,56 N. L. R B. 839. BETHLEHEMTRANSPORTATION CORPORATION347to determine whether or not that organization, which showed thatit represents many marine engineers in the Great Lakes region,5 wasdesignated by a given, number of the engineers listed on the 1945pay rolls of any particular one of the Companies involved herein. Ifwe were now to delay the elections, in order to investigate the show-ing of either MEBA or the Independent among the employees ineach unit who will be on the (1946) eligibility lists, the opportunityfor an expeditious and representative election would be lost.AMENDMENT TO DIRECTION OF ELECTIONSIT IS HEREBY ORDERED that the first paragraph directing electionsin the aforesaid Direction of Elections be amended (1) by strikingtherefrom "as early as possible, but not later than sixty (60) daysfrom the date of this Direction," and substituting therefor thewords "as soon as convenient, and beginning as promptly as prac-ticable after the time, in the case of each of the several appropriateunits, when the employees in that unit have been engaged for workin the 1946 season"; (2) by striking therefrom the words "amongthe employees in the units found appropriate in Section IV, above,who were employed during the pay-roll period immediately preced-ing the date of this Direction, including employees who did not workduring said pay-roll period because they were ill or on vacation ortemporarily laid off, and including employees in the armed forcesof the United States who present themselves in person at the polls,but excluding any who have since quit or been discharged for causeand have not been rehired or reinstated prior to the date of theelections," and substituting therefor the words "among the personnelin the units found appropriate in Section IV, above, who are em-ployed on the date when their respective ships are balloted, includingemployees in the armed forces of the United States who presentthemselves in person at the polls"; (3) by striking, following thewords "to determine whether," the words "or not"; (4) by inserting,following the words "Great Lakes Engineers Brotherhood, Inc.,"the words "or by Marine Engineers' Beneficial Association No. 2(CIO)"; and (5) by inserting, following the words "for the pur-poses of collective bargaining," the words "or by neither."IT IS HEREBY FURTHER ORDERED that the second paragraph directingan election in the aforesaid Direction of Elections be amended (1)by striking therefrom the words "as early as possible, but not laterthan sixty (60) days from the date of this Direction," and substi-tuting therefor the words "as soon as convenient, and beginning as6Subsequent to the hearing, MEBA submitted a list of 655 of its members in 13 ofits 27 Great Lakes locals., 348DECISIONS OF NATIONAL LABOR RELATIONS BOARDpromptly as practicable after the time when the employees in theunit have been engaged for work in the 1946 season,"and (2) bystriking therefrom the words "among the employees in the unitfound appropriate in Section IV, above,who were employed duringthe pay-roll period immediately preceding the date of this Direction,including employees who did not work during said pay-roll periodbecause they were ill or on vacation or temporarily laid off,and in-cluding employees in the armed forcesof the United States whopresent themselves in person at the polls, but excluding any whohave since quit or been discharged for cause and have not been re-hired or reinstated prior to the date of the election,"and substitutingtherefor the words "among the personnel in the unit found appro-priate in Section IV, above, who are employed on the date when theirrespective ships are balloted,including employees in the armedforces ofthe UnitedStates who present themselves in person at thepolls."